IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS
DALLAS DIVISION

EDWARD C. BOONE,

Vv. No. 3:18-CV-02438-5S (BT)

6On 0G” ton Ge GG

BOWIE COUNTY, TEXAS, et al.
ORDER
The United States Magistrate Judge made findings, conclusions and a recommendation in
this case. Plaintiff filed objections, and the District Court has made a de novo review of those
portions of the proposed findings and recommendation to which objection was made. The
objections are overruled, and the Court ACCEPTS the Findings, Conclusions and
Recommendation of the United States Magistrate Judge.
SO ORDERED.

SIGNED July 42 2019,

Moho Sb

KAREN GREN SCHOLER
UNITED STATES DISTRICT JUDGE

 

 
